

107 S4195 IS: Providing Resources for Ongoing Training and Education in Cyber Technologies Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4195IN THE SENATE OF THE UNITED STATESJuly 2, 2020Ms. Rosen (for herself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo authorize the Cybersecurity Education Training Assistance Program.1.Short titleThis Act may be cited as the Providing Resources for Ongoing Training and Education in Cyber Technologies Act of 2020 or the PROTECT Act of 2020.2.Cybersecurity Education and Training Assistance Program(a)Sense of CongressIt is the sense of Congress that—(1)the United States continues to face critical shortages in the national cybersecurity workforce;(2) the Cybersecurity and Infrastructure Security Agency within the Department of Homeland Security has the responsibility to manage cyber and physical risks to our critical infrastructure, including by ensuring a national workforce supply to support cybersecurity through education, training, and capacity development efforts; (3)to reestablish the technology leadership, security, and economic competitiveness of the United States, the Cybersecurity and Infrastructure Security Agency should create a sustainable pipeline by strengthening elementary and secondary cybersecurity outreach and education nationwide.(b)AuthoritiesSection 2202(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 652(e)(1)) is amended by adding at the end the following:(R)To encourage and build cybersecurity awareness and competency across the United States and to develop, attract, and retain the cybersecurity workforce necessary for the cybersecurity related missions of the Department, including by—(i)overseeing elementary and secondary cybersecurity education and awareness related programs at the Department;(ii)leading efforts to develop, attract, and retain the cybersecurity workforce necessary for the cybersecurity related missions of the Department;(iii)encouraging and building cybersecurity awareness and competency across the United States; and(iv)carrying out cybersecurity related workforce development activities, including through—(I)increasing the pipeline of future cybersecurity professionals through programs focused on elementary and secondary education, higher education, and underrepresented students in science and engineering, including women and racial and ethnic minorities; and(II)building awareness of and competency in cybersecurity across the civilian Federal government workforce..(c)Education, training, and capacity developmentSection 2202(c) of the Homeland Security Act of 2002 (6 U.S.C. 652(c)) is amended—(1)by redesignating paragraph (11) as paragraph (12);(2)in paragraph (10), by striking and at the end; and(3)by inserting after paragraph (10) the following:(11)provide education, training, and capacity development for Federal and non-Federal entities to enhance the security and resiliency of domestic and global cybersecurity and infrastructure security; and.(d)Establishment of training programsSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following:2215.Cybersecurity Education and Training Programs(a)Establishment(1)In generalThe Cybersecurity Education and Training Assistance Program (referred to in this section as CETAP) is established within the Agency.(2)PurposeThe purpose of CETAP shall be to support the effort of the Agency in building and strengthening a national cybersecurity workforce pipeline capacity through supporting elementary and secondary cybersecurity education, including by—(A)providing foundational cybersecurity awareness and literacy; (B)encouraging cybersecurity career exploration; and (C)supporting the teaching of cybersecurity skills in elementary and secondary schools.(b)RequirementsIn carrying out CETAP, the Director shall—(1)implement a program that—(A)conducts professional development sessions for educators in elementary and secondary schools; (B)develops resources for the teaching of elementary and secondary education cybersecurity-focused curricula; (C)provides direct student engagement opportunities through camps and other programming; (D)engages with local educational agencies and State education agencies to promote awareness of the program; (E)integrates with existing post-secondary education and workforce development programs at the Department; (F)partners with cybersecurity and education stakeholder groups to expand outreach; a(G)increases the participation of women or racial and ethnic minorities underrepresented in science and engineering, or both, in cybersecurity education activities; and (H)any other activity the Director determines necessary to meet the purpose described in subsection (a)(2); and(2)enable the deployment of CETAP nationwide.(c)Briefings(1)In generalNot later than 1 year after the establishment of CETAP, and annually thereafter, the Secretary shall brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on the program.(2)ContentsEach briefing conducted under paragraph (1) shall include—(A)estimated figures on the number of students reached and educators engaged, including underrepresented students in science and engineering, including women and racial and ethnic minorities; (B)information on community outreach and State engagement efforts; (C)information on new curricula offerings and educator professional development platforms; and(D)information on coordination with post-secondary education and workforce development programs at the Department.(d)Mission promotionThe Director may use appropriated amounts to purchase promotional and recognition items and marketing and advertising services to publicize and promote the mission and services of the Agency, support the activities of the Agency, and to recruit and retain Agency personnel.(e)DefinitionsThe terms elementary school, local educational agency, professional development, secondary school, and State educational agency have the meaning given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)..(e)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 2214 the following:Sec. 2215. Cybersecurity Education and Training Programs..